DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 7, “the interior threaded section” lacks antecedence.
In claim 8, it is misdescriptive to state that the protrusion is a foot of a leg.  In claim 1, the protrusion is stated to be flexible.  The specification states that the legs (158) are configured to act as springs.  The foot (148) is connected to the end of the flexible legs.  However, the foot is not disclosed as flexible.  Therefore, it is misdescriptive to state, in claim 8, that the flexible protrusion is a foot of a leg.  The flexible protrusion includes the leg.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


15 is rejected under 35 U.S.C. 102a(1) as being anticipated by Niklewicz, GB 2455635 A.  Niklewicz discloses a removable fastener having a stud (33), a sleeve (11), a sleeve opening at the ends of the sleeve, a collet body (21) separate from the sleeve with a flexible protrusion (22A-D) configured to be urged into and out of the sleeve via the stud.

    PNG
    media_image1.png
    763
    487
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Scarcello, US 2008/0023615 A1 in view of Niklewicz, GB 2455635 A.  Scarcello discloses the identical system for supporting an object at a vertical surface except for the removable fasteners being a sleeve with a sleeve opening, a collet body separate from the sleeve with a flexible protrusion to be urged into and out of the sleeve opening via a stud.  The stud slidingly engaging with one or more of the collet body and the sleeve.  However, as discussed previously, this type of removable fastener is old and well known and disclosed in Niklewicz.  
The fasteners disclosed in Niklewicz and Scarcello are obvious design equivalents in securing a bracket to a vertical surface.  One of ordinary skill in the art would know to use a screw to support the bracket on a wooden vertical surface.  And, one of ordinary skill in the art would know to use Niklewicz’s fastener to securing the bracket to a vertical surface, such as gypsum board, where there is no wooden subsurface to attach a screw to secure the bracket.  Therefore, it would have been obvious to use Niklewicz’s fasteners to secure Scarcello’s bracket to a gypsum wall board.
Regarding claim 12, the base of the conically shaped end (34) of the stud has a diameter less than the diameter of the threaded section and is located above threaded section (when the fastener is positioned with the head facing the ground) and positioned closer to the end of the stud spaced away from the head of the stud.
9 is rejected under 35 U.S.C. 103 as being unpatentable over Scarcello, US 2008/0023615 A1 in view of Niklewicz, GB 2455635 A and further in view of McClure, US 2010/0086376 A1.  Niklewicz’s fastener fails to disclose a bushing on the end of the stud.  However, McClure discloses it is old and well known to place a bushing (40) on the end of a stud (20) in a removable fastener having a collet body (50) to prevent the collet body form becoming detached from the stud.  Therefore, it would have been obvious to modify Niklewicz’s fastener to include the bushing to prevent unwanted separation between the stud and the collet body.
Allowable Subject Matter
Claims 4-6 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK W LAVINDER whose telephone number is (571)272-7119. The examiner can normally be reached Mon-Friday 9-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

JACK W. LAVINDER
Primary Patent Examiner
Art Unit 3677



/JACK W LAVINDER/Primary Examiner, Art Unit 3677